IN THE SUPREME COURT OF PENNSYLVANIA



IN RE: REESTABLISHMENT OF THE            :     NO. 355
MAGISTERIAL DISTRICTS WITHIN             :
THE 38th JUDICIAL DISTRICT OF                  MAGISTERIAL RULES DOCKET
                                         :
THE COMMONWEALTH OF
PENNSYLVANIA                             :


                                  AMENDED ORDER



PER CURIAM

      AND NOW, this day of 9th day of March, 2015, the Order dated May 9, 2013 that
Reestablished the Magisterial Districts of the 38th Judicial District (Montgomery County)
of the Commonwealth of Pennsylvania, is hereby AMENDED as follows: Magisterial
District 38-1-28 shall include Hatfield Township Voting Districts 2-1, 2-2, 3-1, 3-2, 4-1,
and 4-2. The Order of May 9, 2013 shall remain in effect in all other respects.